Title: From George Washington to John Francis Mercer, 26 September 1792
From: Washington, George
To: Mercer, John Francis



Sir,
Mount Vernon Septr 26. 1792.

Your Letter of the 15th inst: was presented to me by Mr Corbin, on his return from Philada.
As my object in taking your Land near Monocasy (in payment of the Debt due from the Estate of your deceased Father to me) is to convert it into Cash as soon as possible without loss, I can have no other objection to an advantageous partition of the Tract than what might result from the uncertainty of the price that may be affixed to it, and the consequent possibility that the amount of a moiety may exceed the sum which is due to me by the last settlement of the Accots—thereby occasioning a payment of money, instead of receiving it. If these difficulties were removed, I have none other to your proposal of dividing the Tract into two equal parts, & fixing the property therein by lot. A mean of doing this, I will suggest. It is—if you have not heard the sentiments of the Gentlemen, or either of them, who were chosen to affix a ready money price on the Land (& I give you my honor I have not, and moreover that I have never exchanged a word on the subject with any one, except what I told you was Colo. Wm Deakins’s opinion of it’s worth)—I will allow you seven Dollars pr acre for a moiety; to be ascertained in the manner before mentioned. I name seven dollars for the following reasons—1st because I have been assured by the above Gentleman (who professes to be well acquainted with the Land) that, in his judgment, it would not sell for more than six Dollars Cash, or seven dollars on credit; & 2d because you have set it at Eight Dollars your self, without being able to obtain that price. Five hundred & fifty acres (if the tract contains 1100) would then be within the compass of my claim; & the surplus, if any, I would receive in young Cows, or full grown heifers from Marlborough at three pounds a head, if more agreeable to you than to pay the Cash—Your answer to this proposal, soon, would be convenient to me, as I shall be on my return to Philada in a short time.
I come now to another part of your Letter, and in touching

upon it, do not scruple to declare to you that I was not a little displeased to find by a letter from Captn Campbell, to a Gentleman in this neighbourhood, that my name had been freely used by you, or your friends, for electioneering purposes, when I had never associated your name & the Election together; and when there had been the most scrupulous & pointed caution observed on my part, not to express a sentiment respecting the fitness, or unfitness of any Candidate for representation, that could be construed, by the most violent torture of the words, into an interference in favor of one, or to the prejudice of another. Conceiving that the exercise of an influence (if I really possessed any) however remote, would be highly improper; as the people ought to be entirely at liberty to chuse whom they pleased to represent them in Congress. Having pursued this line of conduct steadily—my surprise, and consequent declaration can be a matter of no wonder. when I read the following words in the letter above alluded to—“I arrived yesterday from Philadelphia, since which I find Colo. Mercer has openly declared, that Mr Richd Sprigg junr informed him, that Bushrod Washington told him that the President in his presence declared, that he hoped Colo. Mercer would not be left out of the next representation in Congress; and added that he thought him the best representative that now goes, or ever did go to that Body from this State.”
I instantly declared to the person who shewed me the letter, “that to the best of my recollection, I never had exchanged a word to, or before Bushrod Washington on the subject of your Election—much less to have given such a decided opinion. That such a measure would have been incompatible with the rule I had prescrib’d to myself, & which I had invariably observed—of not interfering directly or indirectly with the suffrages of the People, in the choice of their representatives: and added, that I wished B. Washington might be called upon to certify what, or whether any conversation had ever passed between us on this subject, as it was my desire that every thing should stand upon it’s proper foundation.” Other sentiments have been reported as mine, that are equally erroneous.
Whether you have, upon any occasion, expressed your self in disrespectful terms of me, I know not: it has never been the subject of my enquiry. If nothing impeaching my honor, or honesty, is said, I care little for the rest. I have pursued one uniform course

for three score years, and am happy in believing that the world have thought it a right one—if its being so, I am so well satisfied myself, that I shall not depart from it by turning either to the right or to the left, until I arrive at the end of my Pilgrimage. I am, Sir, Your very hble Servt

G.W.

